Title: To George Washington from François Barbé de Marbois, 12 June 1785
From: Barbé de Marbois, François
To: Washington, George

 

Sir,
Newyork June 12th 1785.

I beg leave to trouble your Excellency about the request of Msr de Corny a gentleman who in the character of a commissary general preceeded the French army in the year 1780. the ⟨5⟩th of June of the Same year congress resolved that a brevet commission of lieutenant of Cavalry be granted to Msr Louis Ethis de Corny. Msr de Corny has been Since employed in the service of both armies either here or in france to procure & forward their Supplies: he now is commissary general of the Suiss infantry in france. he informs me that he is desirous to be a member of the cincinnati Society in the State where your Excellency reside, & he has Send to me his quota of the Subscription according to his rank: I take the liberty to Send to you his bill—due Mr Wadsworth for the amount, you’ll excuse me, sir for troubling you about this affair: I would not have done it if I had had the honour to be acquainted with the officers of the Society in Virginia.
According to very late intelligence from Europe the Emperor—impressed with the danger of staying alone of his party, seems desirous to compromise the matter. there is little doubt but we Should Support the Dutch in case they were attacked.
Mr Gardochi is not yet arrived. Congress are uncertain what reception to make to him—as his character of a Chargé des affaires plenipotentiaire is a novelty in the diplomatic Style. There is no doubt, however that he will be made an Envoy as soon as the States Shall have resolved to Send one to Spain.
The governor of georgia informed the delegates of the States that there has been an encounter between the Spaniards at fort natchez & the inhabitants there, & that persons have been Killed on both Sides.
No determination about the 2d Treaty with the indians. Congress cannot come to a resolution as to the funds: there are eight States & two half States who are for providing all necessary expences; but it is Said Some individuals are opposed to this measure from private motives. With great respect, I have the honour to be sir your Excellency’s Very humble obedient servant

De Marbois


I have been told that Msr de Corny on advice of Some of the members of the society in france has taken the insignia of the

order, as they Saw no doubt of his being a member in consequence of his commission.

